Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.
 
Response to Amendment
	The amendment filed on 6/1/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan Paik on June 15, 2022.

The application has been amended as follows: 
In claim 1, line 13, the phrase “the work fluid” has been changed to –at least a portion of the compressed air exiting from said tank—
In claim 1, line 15, the phrase “the work fluid” has been changed to –the compressed air—

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record discloses or reasonably teaches in combination a compression group comprising at least one volumetric compressor for the compression of air drawn from the outside environment, a system for drying the compressed air operatively associated with said at least one volumetric compressor, said compression group comprising a tank for storing the compressed air being delivered from said at least one volumetric compressor, wherein said drying system comprises a group for cooling said compressed air positioned downstream of and in fluid communication with said tank, and a dryer downstream of and in communication with said cooling group, said dryer being configured for reducing the moisture content present in the compressed air dispensable by said compression group, said compression group further comprising a solenoid valve, adapted to selectively intercept the flow of compressed air exiting from said tank, and a differential pressure switch, or an instrument adapted to detect the passage of at least a portion of the compressed air exiting from the tank, adapted to drive the switching of said solenoid valve, wherein said differential pressure switch or said instrument is placed in fluid communication with two different sections of the delivery line of the compressed air exiting from said tank in order to detect a difference of the pressure value between a first section downstream and a second section upstream with respect to said dryer; however, the prior art of record does not further disclose or reasonably teach in combination said compression group further comprising a solenoid valve adjacent to and upstream of said dryer to  operate under the influence of a differential pressure switch/instrument which detects pressure differences.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746